Title: Thomas Jefferson to James Madison, 23 July 1817
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir
            Monticello
July 23. 17.
          
          The promptitude & success of our subscription paper, now amounting to upwards of 20,000.D. with a prospect much beyond that renders the decision immediately necessary of some important questions which I had thought might have laid over to our periodical meeting the last of September. having an opportunity of writing to Genl Cocke, I invited him to join me in a visit to you on Friday the 25th. I recd his answer last night, that he would do so and would try to bring mr Cabell with him. last night also I an opportunity was offered me of sending a letter to mr Watson. I do so; and he probably will be with you also. thus the sing visit I had promised for my self singly to you on my return, is suddenly manufactured into a meeting of our visitors at Montpelier, te inconsulto. I do not know whether the  mr Cabell & mr Watson will certainly come, but Genl Cocke & my self will be certainly with you on Friday, to dinner if we can get there by half after two; if not, we will dine at Gordon’s & be with you afterwards, therefore do not wait a moment for us. the illness of our principal driver will disappoint mrs Randolph in the participation in the visit which she had much at heart. affectionate esteem & respect to mrs Madison & yourself.
          Th: Jefferson
        